1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
9
10
11   Orlando Garcia,                         Case 2:19-CV-01467-JAK-GJS
12             Plaintiff,                    JUDGMENT
13      v.                                   JS-6
14   Serozh Davityan, in individual and
     representative capacity as trustee of
15   the Davityan Family Trust;
     Paytsar Davityan, in individual and
16   representative capacity as trustee of
     the Davityan Family Trust;
17   Five Star Fuel, Inc., a California
     Corporation;
18   and Does 1-10,
19             Defendants.
20
21
22
23
24
25
26
27
28
1          Plaintiff’s Motion for Default Judgment was granted in part.
2    Therefore, it is hereby ordered, adjudged, and decreed as follows:
3       1. Judgment is entered in favor of Plaintiff Orlando Garcia and against
4           Defendants Serozh Davityan, Paytsar Davityan and Five Star Fuel,
5           Inc., on Plaintiff’s claim under the Americans with Disabilities Act.
6           The Defendants are jointly and severally liable for the relief granted.
7       2. Plaintiff shall recover $3310 in attorney’s fees and costs.
8       3. Defendants Serozh Davityan, Paytsar Davityan and Five Star Fuel,
9           Inc., shall provide accessible paths of travel inside the gas station
10          store, which is located at 5404 York Blvd., Los Angeles, California,
11          as well as an accessible restroom, with both compliant with the
12          Accessibility Standards under the Americans with Disabilities Act.
13
14   IT IS SO ORDERED.
15
16   Dated: January 30, 2020          __________________________________
17                                    JOHN A. KRONSTADT
                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
